

EXHIBIT 10.6


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2019


Summary of Compensation for
Directors of Peoples Bancorp Inc.




The Compensation Committee of the Board of Directors of Peoples Bancorp Inc.
("Peoples") believes the combination of cash and equity-based compensation (in
the form of common shares) in its director compensation model promotes
independent decision-making on the part of directors as the common shares have
immediate value, unlike stock options or similar forms of equity-based awards.
From January 1, 2019 through April 24, 2019, an annual retainer of $44,800 was
paid in quarterly installments. From and after April 25, 2019, an annual
retainer of $47,500 was paid in quarterly installments. The annual retainer was
paid 60% in cash and 40% in the form of the number of common shares with an
equivalent fair market value at the time of payment.
In 2019, each director, other than Mr. Sulerzyski, received an additional
retainer of 400 common shares.
In 2019, the chairs of the Compensation, Governance and Nominating, and Risk
Committees each received an additional annual retainer of $5,000 paid in
quarterly installments. In 2019, the chair of the Audit Committee received an
additional retainer at an annual rate of $10,000 paid in quarterly installments.
Each of these annual retainers was paid 60% in cash and 40% in the form of the
number of common shares with equivalent fair market value at the time of
payment.
In 2019, the Chairman of the Board of Peoples received an additional retainer at
an annual rate of $25,000 paid in quarterly installments. The additional annual
retainer was paid 60% in cash and 40% in the form of the number of common shares
with an equivalent fair market value at the time of payment.
All directors of Peoples are also directors of Peoples Bank. Directors receive
compensation for their service as Peoples Bank directors in addition to the
compensation received for their service as directors of Peoples. From January 1,
2019 through April 24, 2019, each director of Peoples, other than Mr.
Sulerzyski, received for service as a director of Peoples Bank an annual
retainer of $11,200 paid in quarterly installments. From and after April 25,
2019, each director of Peoples, other than Mr. Sulerzyski, received for service
as a director of Peoples Bank an annual retainer of $12,000 paid in quarterly
installments. Each of these annual retainers was paid 60% in cash and 40% in the
form of the number of common shares with equivalent fair market value at the
time of payment.
Directors who travel a distance of 50 miles or more to attend a Board or Board
committee meeting of Peoples or Peoples Bank receive a $150 travel fee. A single
travel fee of $150 is paid for multiple meetings occurring on the same day or
consecutive days. Directors who travel a distance of 500 miles or more (round
trip) to attend a Board of Directors or Board committee meeting are reimbursed
for the actual cost of reasonable travel expenses including coach class airfare,
car rental, and other usual and customary travel expense in lieu of the $150
fee. Directors who stay overnight to attend a meeting are reimbursed for the
actual cost of their overnight accommodations. Peoples believes these fees and
reimbursements are reasonable and partially offset travel expenses incurred by
those directors living outside the Marietta, Ohio area, where Board of Directors
and Board committee meetings are typically held.
The Board has not made any changes to the director compensation arrangements
discussed above for the 2020 fiscal year.
Mr. Sulerzyski received no compensation as a director of Peoples or Peoples Bank
during 2019 and will receive none in those capacities in 2020.

